                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW MEXICO

SILVIA CABRERA,

        Plaintiff,

v.                                                                              Civ. No. 19-720 GJF/CG

CITY OF HOBBS, et al.,

                Defendants.

      ORDER OF DISMISSAL OF PLAINTIFF’S COMPLAINT WITH PREJUDICE

        THIS MATTER is before the Court upon Plaintiff’s Motion to Dismiss Plaintiff’s

Complaint with Prejudice. ECF 122. The Court has reviewed the Motion and is not convinced

that it is necessary—particularly as the Court has already (1) dismissed this case with prejudice,

(2) entered final judgment, and (3) watched the appeal deadline expire. See ECFs 112-13; 117-

18. Nevertheless, to the extent the parties believe there is anything still left to dismiss,1 the Court

will err on the side of granting Plaintiff’s Motion.

        IT IS THEREFORE ORDERED that Plaintiff’s Motion is GRANTED and Plaintiff’s

Complaint is again DISMISSED WITH PREJUDICE.

        SO ORDERED.



                                                  ________________________________________
                                                  THE HONORABLE GREGORY J. FOURATT
                                                  UNITED STATES MAGISTRATE JUDGE
                                                  Presiding by Consent




1
  See THE PRINCESS BRIDE (Rob Reiner dir., 20th Century Fox, 1987) (expressing the view that “[t]here's a big
difference between mostly dead and all dead. Mostly dead is slightly alive”).
